In re Keaty, Robert B.; Keaty, Thomas S.; Keaty & Keaty; — Defendant(s); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “K”, No. 372,555; to the Court of Appeal, First Circuit, No. CA93 0001.
Execution of the judgment is stayed until January 29, 1993 to allow relator to file an action for nullity of judgment in Concordia Parish. Any extension of this stay order must be obtained from the district court in Concordia Parish. If the nullity action is not timely filed, the judicial sale may be rescheduled.
HALL, J., dissents and would deny the writ.
CALOGERO, C.J., not on panel.